Citation Nr: 1119770	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-27 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, claimed as secondary to hypertension.

3.  Entitlement to service connection for thyroid cancer, claimed as secondary to hypertension.

4.  Entitlement to service connection for residuals of a thyroidectomy, including vocal cord paralysis, claimed as secondary to hypertension.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  The Veteran has submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

The issues of service connection for renal disease and diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  Although the Veteran had some borderline elevated blood pressure readings during service, hypertension was not diagnosed during service, or for many years thereafter, and the most persuasive, competent opinion on the question of whether there exists a medical nexus between current hypertension and service weighs against the claim.

3.  Thyroid cancer, residuals of a thyroidectomy, and heart disease first manifested more than one year after active service and are not related to any aspect of service. 

4.  As service connection for hypertension has not been established, there is no legal basis for a grant of service connection for heart disease, thyroid cancer, or residuals of a thyroidectomy, as secondary to hypertension.

4.  The Veteran currently has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for heart disease, thyroid cancer, and residuals of a thyroidectomy, on a direct basis or as secondary to hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §3.303, 3.307, 3.309, 3.310 (2010).

3.  The claim for a TDIU is without legal merit.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

With respect to the claim for service connection for hypertension, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In January 2007 and March 2007 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for the disabilities on appeal on a direct and secondary basis and for a total rating based on individual unemployability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; the letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2007 rating decision reflects the initial adjudication of the claim after issuance of these letters.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, Social Security Administration (SSA) records, and the reports of February 2005, January 2007, and June 2009 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for hypertension is warranted.

The Board notes that the Veteran provided signed authorizations for the RO to obtain medical records from Family Medical Center and Concentra.  The RO sent letters requesting the identified records.  Family Medical Center responded that the Veteran was not a patient and Concentra responded that the Veteran had not received treatment there.  The Veteran was notified of the negative responses in a March 2007 letter.  The claims file does contain other records of private medical care and an expert medical opinion from a consulting physician as discussed below.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree (10 percent for hypertension) within a prescribed period after discharge from service (one year for hypertension), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

The Veteran served as a U.S. Navy machinist mate.  In statements in February 2007, March 2007The Veteran contends that he was diagnosed and treated for elevated high blood pressure in service with continued symptoms and private treatment after service and that his thyroid cancer, residuals of a thyroidectomy, and heart disease are secondary to hypertension.  The Veteran contends that he is not capable of substantially gainful employment because of these contended service connected disorders.  

A.  Service Connection for Hypertension

All blood pressure measurements discussed below are expressed in millimeters of mercury (mm HG).  

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90mm or greater and isolated systolic hypertension as systolic blood pressure predominantly 160mm or greater with diastolic blood pressure of less than 90mm.

The Veteran's August 1986 entrance examination reflects blood pressure of 128/70.  No diagnosis, evaluation, or treatment for hypertension is noted in the service treatment records.

The Veteran's service treatment records reveal multiple blood pressure readings with results of:  100/62 (December 1986), 140/90 (December 1986), 128/84 (July 1988), August 1988 (August 1988), 132/82 (July 1989), 132/82 (July 1989), 122/84 (September 1989), 126/86 (December 1989), 122/80 (June 1990), and 140/88 (July 1990).  

The Veteran reported no hypertension in dental health questionnaires in September 1986, July 1989, and July 1980.  

At separation in August 1990, the Veteran's blood pressure was 122/90.  On examination, the Veteran's heart and vascular system were normal.  On his report of medical history, the Veteran denied a history of hypertension, shortness of breath, and dizziness.

As noted above, records from two private medical providers for treatment of hypertension after service were requested.  The providers reported no records of treatment except for one urine test for bacteria.  The first documented post-service blood pressure reading is in an October 2003 private treatment record.  The Veteran's blood pressure was 160/100 and it was noted that the Veteran was not on any medication.

The Veteran underwent a partial thyroidectomy for thyroid cancer in November 2003 and was hospitalized in July 2004 for congestive heart failure.  At that time, he was diagnosed with moderate pulmonary hypertension.  Attending physicians noted the Veteran's reports that his grandparents had hypertension and that he had a history of hypertension since service that was not treated.  The physicians also noted a history of cigarette smoking and obesity.  The physicians noted the Veteran's report that he had worked as a commercial truck driver since service but was advised to cease that occupation because of his heart disorder.  

The Veteran underwent a general medical examination for pension purposes in February 2005.  The Veteran reported that he had been diagnosed with hypertension in 1990.  On examination, blood pressure readings were 137/88, 139/83, and 140/98.  The Veteran was not on any medication at the time of the February 2005 examination, and the examiner noted that the Veteran's hypertension should be treated with medication.

Subsequent VA treatment records reflect that the Veteran was treated for his hypertension with medication.

A January 2007 examination report revealed blood pressure of 140/90 and 140/100.  The examiner noted the Veteran's contention that he was diagnosed with hypertension during service.  The examiner also noted the Veteran's reports of a past history of heavy alcohol use.  The Veteran reported dyspnea on exertion.  The impression was hypertension.  

The Veteran was afforded a VA examination in June 2009 by a VA cardiologist to obtain an etiology opinion regarding his current hypertension.  On examination, the Veteran's blood pressure was 120/80.  It was noted that the Veteran had not taken any blood pressure medication that day.  The impression was hypertension.  The examiner opined that the Veteran's current hypertension was not related to service.   The examiner explained that the elevated blood pressure measurements in service were transient, sporadic, and borderline and were found to be normal for the Veteran by the physician conducting the discharge examination.  The examiner also noted that as a commercial truck driver, the Veteran would have had annual measurements of his blood pressure to retain his license.  The examiner noted that the first treatment for hypertension noted in the medical history was in 2005.  

In an August 2010 private evaluation report, a consulting neuro-radiologist, Dr. C. B., cited a general medical text for the following definitions:  90-104 mmHg diastolic pressure is mild hypertension; 140-159 is borderline isolated systolic hypertension; and isolated systolic hypertension is greater than 160.   The physician also cited a medical journal article for the proposition that high normal blood pressure increases the risk for cardiovascular disease.  The consulting physician stated that the Veteran had "many" elevated blood pressure readings in the 140/90 range during service.  He concluded that the Veteran had diastolic and systolic hypertension while in service with no further rationale.  

In an August 2009 Board hearing, the Veteran stated that he first noticed rising blood pressure during physical examinations in service and was treated aboard his assigned ship.  The Veteran stated that he had no observable symptoms after service except occasional lightheadedness until he experienced spiking blood pressure during thyroid surgery.  He acknowledged that he had no insurance so that he was unable to seek regular medical care until 2003.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for hypertension must be denied.

The evidence of record clearly establishes that the Veteran has current hypertension, as reflected, for example, in the VA treatment records.  However, the record fails to establish that his hypertension is medically related to service.

As noted, the first post-service medical evidence of a diagnosis of hypertension is the July 2004 hospital treatment report.  The impression was moderate hypertension.  Here, the post-service evidence reflects no documented indication of a diagnosis of hypertension for nearly 14 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for hypertension as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As noted in the VA examination reports, the Veteran asserted that his hypertension was diagnosed during service.

 The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).   Here, there are no contemporary or subsequent diagnoses by a medical professional until 2005.  A layperson is not competent to render a diagnosis requiring medical expertise.  In this case, the Veteran is not shown to possess the training or expertise to diagnose hypertension during service.  Although the Veteran is competent to report that he was told he had hypertension in service, the Board concludes that his reports are not credible because the medical evidence directly contradicts the Veteran's assertions.  Service treatment records are negative for a diagnosis of hypertension during service.  Additionally, the Veteran's separation examination revealed a normal heart and vascular system, and the Veteran denied a history of hypertension.  Thus, the Board is not affording the Veteran's statements on this matter any probative value.  Further, the Board concludes that the Veteran's reports of a continuity of symptoms in the form of high blood pressure are not credible because he stated at the hearing that he had no observable symptoms and did not seek medical care between service and 2003.  The providers originally identified by the Veteran for earlier care reported no clinical records were on file.  

The Board also notes that the record contains conflicting medical opinions on the question of whether the Veteran's current hypertension is related to service.  On one hand, Dr. C. B. noted that the onset of the Veteran's hypertension was during service.  On the other hand, the June 2009 VA examiner opined that the Veteran's hypertension was not related to service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As indicated, in an August 2010 expert independent medical evaluation, Dr. C. B. opined that the Veteran's hypertension began during service.  While the physician stated that he reviewed medical records, imaging reports, lay statements, other medical opinions, and medical literature, Dr. C.B. does not indicate that he reviewed the Veteran's service treatment records or the claims file in its entirety.  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in evaluating medical opinions.  In addition, Dr. C. B.'s statement appears to be based on incorrect information.  He noted that the Veteran had "many blood pressures in the 140/90 range" during service.  Significantly, the service treatment records reflect blood pressure predominately in the 120-128/70-86 range.  There are only 2 instances of diastolic pressure at 90 and only 2 instances of systolic pressure at 140.  (Parenthetically, the Board notes that systolic pressure of 140 does not constitute hypertension for VA purposes or by the standards cited by Dr. C.B.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1.)  In addition, Dr. C. B. did not provide a rationale to support his opinion that these elevated blood pressure readings constituted a diagnosis of hypertension.  The physician noted that lay statements support a continuity of symptoms which is not consistent with the record or the Veteran's hearing testimony.  Finally, the physician noted that there were no other plausible etiologies for heart disease with no mention of smoking, obesity, or heavy alcohol use.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a credible basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens, 11 Vet. App. at 382.  For these reasons, the August 2010 opinion from Dr. C. B. is afforded little probative weight.

By contrast, the Board finds highly probative the opinion of the June 2009 VA cardiologist on the medical nexus question.  In the June 2009 VA examination report, the cardiologist provided an opinion that the Veteran's hypertension was not a result of military service.  The Board notes that the cardiologist rendered this opinion after thoroughly reviewing the claims file and the medical records and examining the Veteran.  Importantly, the cardiologist fully considered the Veteran's in- and post-service treatment records in concluding that there was no evidence that the Veteran's current hypertension was related to service.  

The cardiologist also provided a rationale for his opinion; stating that borderline elevated blood pressure readings were noted only sporadically during service, and there was no record of hypertension (or elevated blood pressure readings) for many years after service.  Further, the cardiologist noted that the Veteran did not begin treating hypertension with medication until 2005.  Significantly, the cardiologist noted that the Veteran underwent yearly physicals to maintain a commercial driver's license following service.  The cardiologist stated that if the Veteran had consistent elevated blood pressure readings during these examinations, it would have affected his ability to maintain a license and he would have been treated with medication prior to 2005.  Thus, the most persuasive, competent opinion on the question of etiology of current hypertension weighs against the claim.

Furthermore, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between current hypertension and service, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of medical etiology of current hypertension is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on the medical matter on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Thyroid Cancer, Residuals of a Thyroidectomy, and Heart Disease 

In seeking service connection for heart disease, thyroid cancer, and residuals of a thyroidectomy (including vocal cord paralysis), the Veteran has asserted that these disabilities are secondary to his hypertension.  In written statements to adjudicators, his attending clinicians, and at his Board hearing, the Veteran does not contend that he had symptoms, diagnoses, or treatment for any of these disorders in service or prior to 2003 except for occasional dizziness at an unspecified onset date.  

Service treatment records are silent for any symptoms, diagnoses, or treatment of thyroid cancer and heart disease.  As noted above, the Veteran developed vocal cord and throat symptoms in 2003 and underwent a partial thyroidectomy in 2003.  Neither the attending physicians nor the Veteran associated the cancer with any aspect of service.  In July 2004 he underwent an echocardiogram that showed significantly decreased left ventricular ejection fraction.  Cardiac catheterization and coronary artery angiography showed no significant coronary artery disease.  The attending physician diagnosed non-ischemic cardiomyopathy and moderate hypertension attributable to untreated hypertension or heavy alcohol use.  He was treated with medication. 

In June 2009, a VA cardiologist noted a review of the claims file and that a 2005 echocardiogram showed a left ventricular ejection fraction improved to 50-60 percent.  The Veteran reported some shortness of breath and occasional dizziness.  He also reported that he no longer worked as a truck driver because of his heart disease.  The physician asked the Veteran why he thought his thyroid disorders were related to hypertension, and the Veteran responded that it was based on advice from a VA benefits counselor and that he did not contend that it was related to service.  

In an August 2010 opinion, the consulting neuro-radiologist noted the initial 2004 ejection fraction of 15 percent and concluded that the Veteran had very severe cardiomyopathy caused by hypertension that warranted a 100 percent level of disability.  The physician did not note or comment on the subsequent 2005 study that showed a 50-60 percent ejection fraction.  The physician concluded that there were no other possible causes but did not address smoking, obesity, or alcohol use.  

The Board concludes that service connection on a direct basis for thyroid cancer, residuals of thyroidectomy, and heart disease are not warranted.  The Veteran does not contend and the record does not show any associated symptoms in service or prior to 2003.  The Veteran acknowledged that he knows of no relationship between thyroid cancer and service nor was he told of a relationship by a medical professional.   

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Here, the Veteran has been diagnosed with thyroid cancer, now in remission, and cardiomyopathy.  However, there is no credible lay or medical evidence establishing an onset of either disorder in service or a suggestion of a relationship to service.  Therefore, an examination is not required.  As the disorders first manifested after service with no credible evidence of a relationship to service, direct service connection is not warranted.  
    
Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, service connection has not been established in this case for hypertension, and the record reflects that the Veteran has no other service-connected disabilities.  As such, there is no legal basis for an award of secondary service connection for heart disease, thyroid cancer, or residuals of a thyroidectomy.

As the law is dispositive, each claim for secondary service connection must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned-pursuant to specifically prescribed procedures-upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

However, as indicated above, a claim for a TDIU is a claim for compensation, which is payable for service-connected disabilities.  As discussed above, the Board is denying the claims for service connection on appeal, and the record reflects that the Veteran has no other service-connected disabilities.  Because the Veteran has no service-connected disabilities, there is no legal basis for a TDIU.

As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis, 6 Vet. App. at 430.

ORDER

Service connection for hypertension is denied.

Service connection for heart disease, claimed as secondary to hypertension, is denied.

Service connection for thyroid cancer, claimed as secondary to hypertension, is denied.

Service connection for residuals of a thyroidectomy, including vocal cord paralysis, claimed as secondary to hypertension, is denied.

A TDIU is denied.


____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


